El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La apelada obtuvo un título de dominio a su favor en la Corte de Distrito de Mayagüez. El día 28 de enero de 1922 se ordenó la publicación de edictos convocando a las per-sonas que tuvieran intereses opuestos, o que pudieran re-sultar perjudicadas. El término de la publicación se fijó en sesenta días y por tanto Labia de expirar el día 27 de marzo de 1922. El 13 de abril de 1922, el fiscal presentó su informe. En 15 de abril, 1922, los apelantes radicaron una moción de intervención alegando tener interés y ser partes perjudicadas. El día 23 de mayo, 1922, la corte dictó una resolución aprobando la información de dominio, la cual contenía la siguiente declaración:
“Por cuanto: después de haber transcurrido los! sesenta días *2de la publicación de los edictos, la Sucesión de Miguel Soler radicó un escrito de oposición, y la promovente solicitó la eliminación de tal escrito por el fundamento de haber sido presentado después de vencido el término legal, y discutido el incidente eií corte abierta, la corte se reservó su decisión;
“Por cuanto, en la tramitación de este espediente se han ob-servado las prescripciones legales;
“Por tanto, la corte es de opinión que la ley y los hechos es-tán a favor de la peticionaria y, en su consecuencia, la corte eli-mina del récord el escrito de oposición radicado por la Sucesión de Miguel Soler, y declara justificado, a favor de Zulma Steffens y García, el dominio que tiene sobre la finca antes descrita, y ordena la corte que una vez firme esta resolución se entregue copia de ella a la interesada para su inscripción en el Registro de la Propie-dad del Partido1.”
Cuando la corte fija un término de sesenta días para una comparecencia, las partes deben comparecer dentro de ese tiempo. Sin embargo, este no es un término fatal, es-pecialmente toda vez que el mismo expediente de dominio puede ser atacado en circunstancias adecuadas.
Cuando antes de que la corte fia dictado su resolución final o sentencia un peticionario aparentemente de buena fe solicita ser oído, la corte debe considerar la petición por sus méritos. El dejar de hacerlo así constituye un abuso dé discreción semejante al que discutimos en los casos de Borinquen Sugar Co. v. Mas, 18 D.P.R. 304; Fernández v. Pescay, 26 D.P.R. 808, y Gutiérrez v. Foix, 23 D.P.R. 73.
Notamos que la petición de intervención no está jurada, ni acompañada de ningún affidavit de méritos. Asimismo la Sucesión de Miguel Soler es una descripción de partes indefinida y poco satisfactoria. La corte inferior, sin embargo, no consideró estos particulares.
Sin embargo, la comparecencia de un abogado es una es-pecie de garantía y a su cliente debe darse una oportuni-dad para enmendar.
No es necesario considerar los demás errores alegados *3por la Sucesión de Miguel Soler toda vez que no fué tedia parte debidamente, si tenía tal derecho.
La idea de la norte de que no tenía facultad para oir a la apelante, constituyó una falta de ejercicio de su discre-ción. La resolución apelada debe ser anulada, debiendo de-volverse el caso para ulteriores procedimientos no incompatibles con esta opinión.